I cannot concur in the opinion of MR. JUSTICE FRASER. I think the judgment of the Circuit Court should be reversed and a new trial granted.
His Honor's remarks during the trial were prejudicial to the appellant, and made him a participant with the jury under Latimer v. Electric Co., 81 S.C. 379; 62 S.E., 438, and Stokes v. Murray, 99 S.C. 221; 83 S.E., 33; his whole charge to the jury was prejudicial to the defendant.
Defendant did not rely on the "unwritten law," but simply wanted all the facts leading up to the killing to be brought out for consideration of the jury. Ordinarily, when a person is killed intentionally by a deadly weapon, and that fact is proved, the law presumes malice, but with all the facts and circumstances attending the killing this presumption no longer attaches; it becomes a question of fact for the jury to determine as any other fact in the case. His Honor charged the jury that the act of 1912 (27 Stat. at *Page 113 
L., p. 775) afforded a remedy that the defendant could have availed himself of "for anybody to talk and tell lies to injure the character of another," thereby misleading the jury by inferring that the defendant had only this remedy; that it was exclusive and that he did not avail himself of it but accosted Dr. Nicholson; that he brought on the difficulty. I know of no law, human or divine, to the effect that, when a man's family is slandered, and he asks the author of the slander about it, even if he is irritated, and uses curse words he brings on the difficulty, if one follows. It is for the jury to say under all of the facts and circumstances if a woman is slandered, whether the person who propagated the slander is not the one who brought on the difficulty. There are some crimes that the law does not reach, and any one who falsely slanders the good name of a woman may expect to have a difficulty, and it is for the jury to say whether the slander and circulation of it brought on the difficulty or whether the party who sought the author of the slander brought it on, if a difficulty followed. In the instant case the jury should have been permitted to determine this issue — whether Dr. Nicholson by propagating the slander brought on the difficulty, or whether the defendant by asking Nicholson about it brought it on. It has been said, "that virtue and modesty is a woman's greatest jewel, and like a potato without a peel the first dust sullies its purity." To hold that it is incompetent to show that the alleged slanders started by Dr. Nicholson against the woman cannot be brought out puts it in the power of any one, whether blackguard or what, to destroy the fair name of any woman, and she is helpless to show the falsity of the slander.
It was nothing but just that Mrs. Derrick should have been allowed to tell what she knew as to the truth or falsity of the charge made by Nicholson in reference to the women. That would have been just to the women, State, and defendant. I am not going to subscribe to a doctrine that puts it in the power of any one to tarnish and besmirch the fair *Page 114 
name of a woman and leave her the only remedy of going into the Courts to establish her reputation, and when a male member of her family or her friend seeks, or accidentally meets up with the author, and asks him about it, and a quarrel and difficulty arises, that the cause of the difficulty is to be placed upon the member of her family or friend. It is for the jury to say whether the author of the slander or the member of the family or friend brought it on. I do not think the women of this State will appreciate the fact that they are to be slandered, whether true or false and the only remedy is the Courts, or, as the Judge suggested, the Act of 1912. I am old-fashioned, and believe that men should work and fight for their women: of course staying within the law in doing so.
All the facts of any case are to be determined by that particular case; the law is general and governs all cases. In the case at bar defendant did not rely on the unwritten law. All he wanted was a broad field and no favor.
He was entitled to have the jury pass on the facts whether Dr. Nicholson uttered the alleged slanderous reports; whether they were true or false; whether Dr. Nicholson was without fault in uttering the slanderous reports; whether he uttered them or not; whether the defendant was within his rights in asking Nicholson about them; whether his conduct was such as was calculated to bring on the difficulty. Ordinarily a jury can be relied on to find the facts and do justice when the Court gives them the law correctly. Judge Evans charged the law of self-defense first, contrary to the usual practice, but he had a right to do this. But by injecting in his charge the unwritten law, which was not relied on, and the Act of 1912, he prejudiced the defendant, and from his whole charge the inference was drawn that he brought on the difficulty by accosting Nicholson at the time of the fatal affray; withdrawing from the jury the question whether or not Nicholson, by starting *Page 115 
the alleged slander of the fair name and good character of the women, was in fault in bringing on the difficulty.
I think throughout the trial his Honor was in error, and I think the judgment should be reversed and a new trial granted.